DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The scope of “Monbutyl ether” is unclear.  Applicant’s remarks only add to the ambiguity of the term.  Applicant states “monobutyl ether is an organic compound of glycol ether solvents that includes propylene glycol n-butyl ether, propylene glycol n-propyl ether, diethylene glycol monobutyl ether, ethylene glycol monobutyl ether, dipropylene glycol methyl ether, propylene glycol methyl ether, and combinations thereof”.  So on the one hand, applicant considers that the compound must be a “glycol” ether, as opposed to ethers of polyols or mono-alcohols, while on the other hand applicant gives no apparent weigh to the “butyl” aspect of the term, alleging that “methyl” and “propyl” ethers are also aspects of the term.  Applicant provides no evidence to substantiate this theory.  Applicant denies that “Monbutyl” is a tradename, yet capitalizes the term in the claims.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  This application gives no chemically-specific example of a particular “Monbutyl ether” that is suitable for the invention and provides no information concerning how to make any “Monbutyl ether”.   While in remarks applicant offers a theory concerning the meaning of “Monbutyl ether” and lists at least one compound that is enabled by the prior, there is no statement in the application as originally filed that any of these particular compounds is suitable for the invention and no information concerning what proportion of these specific compounds should be used.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagi (US 2011/0227994). While it is unclear what is being claimed, the claims have been considered with regard to the prior art to the extent possible.  Yanagi suggests a composition comprising monoethanolamine, triethanolamine and ethylene glycol monbutyl ether by listing these compounds together in [0073] as "Specific examples of the hydrophilic organic solvent that can be used for viscosity adjustment". Further, it would have been obvious to one of ordinary skill in the art to have added these compounds to cement to adjust viscosity.
Response to Arguments
The scope of “Monbutyl ether” is unclear.  Applicant’s remarks only add to the ambiguity of the term.  Applicant states “monobutyl ether is an organic compound of glycol ether solvents that includes propylene glycol n-butyl ether, propylene glycol n-propyl ether, diethylene glycol monobutyl ether, ethylene glycol monobutyl ether, dipropylene glycol methyl ether, propylene glycol methyl ether, and combinations thereof”.  So on the one hand, applicant considers that the compound must be a “glycol” ether, as opposed to ethers of other polyols or mono-alcohols, while on the other hand applicant gives no apparent weigh to the “butyl” aspect of the term, alleging that “methyl” and “propyl” ethers are also aspects of the term.  Applicant provides no evidence to substantiate this theory.  Applicant denies that “Monbutyl” is a tradename, yet capitalizes the term in the claims. 
The application gives no chemically-specific example of a particular “Monbutyl ether” that is suitable for the invention and provides no information concerning how to make any “Monbutyl ether”.   While in remarks applicant offers a theory concerning the meaning of “Monbutyl ether” and lists at least one compound that is enabled by the prior, there is no statement in the application as originally filed that any of these particular compounds is suitable for the invention and no information concerning what proportion of these specific compounds should be used.  
Applicant states “cement is not added to the composition”.  It is unclear why applicant is stating this.  The claims are composition claims, not method claims, and therefore the order of steps of adding compounds to the mixture is not an aspect of the claims.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774